Ector, P. J.
The record does not disclose the fact that the defendant pleaded to the bill of indictment, or that, having failed or refused to do so, a plea of not guilty was entered on the minutes of the court.
Article 473 of the Code of Criminal Procedure (Pasc. Dig., art. 2942) provides that “if the defendant answer that he is not guilty, the same shall be entered on the minutes of the court; if he refuse to answer, the plea of not guilty shall, in like manner, be entered.”
Article 2947 provides that “the plea of not guilty shall, in every criminal action, be entered where the defendant refuses to answer,” etc. This court has held these statutes to be mandatory; that the plea must be entered, and not only entered, but be affirmatively shown in the record. Stacy v. The State, 3 Texas Ct. App. 121. *54Because there is nothing in the transcript to show that the law in this respect was complied with, the judgment must be reversed.
What purports to be the charge of the court, and incorporated into the record, appears never to have been filed by the clerk of the court. The transcript should show that every paper copied into the record had been filed, and the date of its filing. Parchman v. The State, 3 Texas Ct. App. 225; Haynie v. The State, 3 Texas Ct. App. 223; Krebs v. The State, 3 Texas Ct. App. 348.
The judgment of the County Court is reversed and the cause remanded.

Reversed and remanded.